Exhibit 10.2

 

Execution Copy

 

REGISTRATION RIGHTS AGREEMENT

 

June 7, 2004

 

SG COWEN & CO., LLC
NEEDHAM & COMPANY, INC.
WELLS FARGO SECURITIES, LLC
WR HAMBRECHT + CO, LLC
As representatives of the Initial Purchasers

c/o SG Cowen & Co., LLC

1221 Avenue of the Americas

New York, New York 10020

 

Dear Ladies and Gentlemen:

 

EPIX Medical, Inc., a Delaware corporation (the “Company”), proposes to issue
and sell to you (the “Initial Purchasers”), upon the terms set forth in a
purchase agreement dated June 7, 2004 (the “Purchase Agreement”), $100,000,000
principal amount of its 3% Convertible Senior Notes due 2024 (the
“Securities”).  As an inducement to you to enter into the Purchase Agreement and
in satisfaction of a condition to your obligations thereunder, the Company
agrees with you, for the benefit of the holders (including the Initial
Purchasers) of the Securities, as follows:

 

1.                                       Definitions.  Capitalized terms used
but not specifically defined herein have the respective meanings ascribed
thereto in the Purchase Agreement.  As used in this Agreement, the following
terms shall have the following meanings:


 

“Additional Interest” has the meaning set forth in Section 3 hereof.

 

“Additional Interest Accrual Period” has the meaning set forth in Section 3
hereof.

 

“Additional Interest Amount” has the meaning set forth in Section 3 hereof.

 

“Additional Interest Payment Date” means each of June 15 and December 15.

 

“Affiliate” means with respect to any specified person, an “affiliate,” as
defined in Rule 144, of such person.

 

“Amendment Effectiveness Deadline Date” has the meaning set forth in
Section 2(d)(i) hereof.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in The City of New York are
authorized or obligated by law or executive order to close.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the shares of common stock, $0.01 par value, of the
Company, and any other shares of common stock as may constitute “Common Stock”
for purposes of the Indenture, including the Underlying Common Stock.

 

“Conversion Price” has the meaning assigned such term in the Indenture.

 

“Deferral Notice” has the meaning set forth in Section 4(h)(ii) hereof.

 

“Deferral Period” has the meaning set forth in Section 4(h) hereof.

 

--------------------------------------------------------------------------------


 

“Effectiveness Deadline Date” has the meaning set forth in Section 2(a) hereof.

 

“Effectiveness Period” means the period commencing on the date hereof and ending
on the date that all Notes and Underlying Common Stock have ceased to be
Registrable Securities; provided, however, that in no event shall the
Effectiveness Period extend beyond June 7, 2006.

 

“Event” has the meaning set forth in Section 3 hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Filing Deadline Date” has the meaning set forth in Section 2(a) hereof.

 

“Holder” means a Person who owns, beneficially or otherwise, Registrable
Securities.

 

“Holders’ Information” has the meaning set forth in Section 7(a) hereof.

 

“Indenture” means the Indenture, dated as of the Closing Date, between the
Company and U.S. Bank National Association, as trustee, pursuant to which the
Notes are being issued.

 

“Initial Purchaser” has the meaning set forth in the preamble hereof.

 

“Initial Shelf Registration Statement” has the meaning set forth in Section 2(a)
hereof.

 

“Material Event” has the meaning set forth in Section 4(h) hereof.

 

“Notes” means the 3% Convertible Senior Notes due 2024 of the Company to be
purchased pursuant to the Purchase Agreement.

 

“Notice and Questionnaire” means a written notice delivered to the Company
containing substantially all of the information called for by the Selling
Securityholder Notice and Questionnaire attached as Annex A to the Offering
Circular of the Company dated June 7, 2004 relating to the Notes, as such notice
may be amended by the Company upon the advice of nationally recognized counsel
experienced in such matters, to the extent reasonably necessary to ensure
compliance with applicable law.

 

“Notice Holder” means, on any date, any Holder that has delivered a Notice and
Questionnaire to the Company on or prior to such date.

 

“Purchase Agreement” has the meaning set forth in the preamble hereof.

 

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.

 

“Record Holder” means with respect to any Additional Interest Payment Date
relating to any Notes or Underlying Common Stock as to which any Additional
Interest Amount has accrued, the registered holder of such Note or Underlying
Common Stock on the June 1 immediately preceding an Additional Interest Payment
Date occurring on a June 15, and on the December 1 immediately preceding an
Additional Interest Payment Date occurring on a December 15.

 

“Registrable Securities” means the Notes until such Notes have been converted
into the Underlying Common Stock and, at all times subsequent to any such
conversion, the Underlying Common Stock and any securities into or for which
such Underlying Common Stock has been converted or exchanged, and any security

 

2

--------------------------------------------------------------------------------


 

issued with respect thereto upon any stock dividend, split or similar event
until, in the case of any such security, the earliest of (i) its effective
registration under the Securities Act and resale in accordance with the
Registration Statement covering it, (ii) expiration of the holding period that
would be applicable thereto for non-affiliates of the Company, under Rule 144(k)
under the Securities Act, (iii) its sale to the public pursuant to Rule 144 (or
any similar provision then in force, but not Rule 144A) under the Securities
Act, (iv) the date on which it ceases to be outstanding or (v) June 7, 2006.

 

“Registration Statement” means any registration statement of the Company that
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all materials incorporated by reference or explicitly deemed to be incorporated
by reference in such registration statement.

 

“Restricted Securities” means “restricted securities” as defined in Rule 144.

 

“Rule 144” means Rule 144 under the Securities Act, as such rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
Commission.

 

“Rule 144A” means Rule 144A under the Securities Act, as such rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.

 

“Shelf Registration Statement” has the meaning set forth in Section 2(a) hereof.

 

“Special Counsel” means Hale and Dorr LLP or one such other successor counsel as
shall be specified by the Holders of a majority of the Registrable Securities,
the reasonable fees and expenses of which will be paid by the Company pursuant
to Section 6 hereof.  For purposes of determining the holders of a majority of
the Registrable Securities in this definition, Holders of Notes shall be deemed
to be the Holders of the number of shares of Underlying Common Stock into which
such Notes are or would be convertible as of the date the consent is requested.

 

“Subsequent Shelf Registration Statement” has the meaning set forth in
Section 2(b) hereof.

 

“TIA” means the Trust Indenture Act of 1939, as amended.

 

“Trustee” means U.S. Bank National Association, the Trustee under the Indenture.

 

“Underlying Common Stock” means the Common Stock into which the Notes are
convertible or which is issued upon any such conversion.

 

2.                                       Registered Offer.

 


(A)                                  THE COMPANY SHALL PREPARE AND FILE OR CAUSE
TO BE PREPARED AND FILED WITH THE COMMISSION AS SOON AS PRACTICABLE AFTER THE
CLOSING DATE BUT IN NO EVENT LATER THAN NINETY (90) DAYS OF THE CLOSING DATE
(SUCH 90TH DAY, THE “FILING DEADLINE DATE”), A REGISTRATION STATEMENT FOR AN
OFFERING TO BE MADE ON A DELAYED OR CONTINUOUS BASIS PURSUANT TO RULE 415 OF THE
SECURITIES ACT (A “SHELF REGISTRATION STATEMENT”) REGISTERING THE RESALE FROM
TIME TO TIME BY HOLDERS THEREOF OF ALL OF THE REGISTRABLE SECURITIES (THE
“INITIAL SHELF REGISTRATION STATEMENT”).  THE INITIAL SHELF REGISTRATION
STATEMENT SHALL BE ON FORM S-3 OR, IF UNAVAILABLE, ANOTHER APPROPRIATE FORM
PERMITTING REGISTRATION OF SUCH REGISTRABLE SECURITIES FOR RESALE BY SUCH
HOLDERS IN ACCORDANCE WITH THE METHODS OF DISTRIBUTION REASONABLY REQUESTED BY
THE HOLDERS AND SET FORTH IN THE INITIAL SHELF REGISTRATION STATEMENT.  THE
COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE THE INITIAL SHELF
REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE UNDER THE SECURITIES ACT AS
PROMPTLY AS IS PRACTICABLE BUT IN ANY EVENT BY THE DATE (THE “EFFECTIVENESS
DEADLINE DATE”) THAT IS TWO HUNDRED TEN (210) DAYS AFTER THE CLOSING DATE, AND
TO KEEP THE INITIAL SHELF REGISTRATION STATEMENT (OR ANY SUBSEQUENT SHELF
REGISTRATION STATEMENT) CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES ACT UNTIL
THE EXPIRATION OF THE

 

3

--------------------------------------------------------------------------------


 


EFFECTIVENESS PERIOD.  AT THE TIME THE INITIAL SHELF REGISTRATION STATEMENT IS
DECLARED EFFECTIVE, EACH HOLDER THAT BECAME A NOTICE HOLDER ON OR PRIOR TO THE
DATE TEN (10) BUSINESS DAYS PRIOR TO SUCH TIME OF EFFECTIVENESS SHALL BE NAMED
AS A SELLING SECURITYHOLDER IN THE INITIAL SHELF REGISTRATION STATEMENT AND THE
RELATED PROSPECTUS IN SUCH A MANNER AS TO PERMIT SUCH HOLDER TO DELIVER SUCH
PROSPECTUS TO PURCHASERS OF REGISTRABLE SECURITIES IN ACCORDANCE WITH APPLICABLE
LAW AND THE PLAN OF DISTRIBUTION SET FORTH IN THE PROSPECTUS.  NONE OF THE
COMPANY’S SECURITY HOLDERS (OTHER THAN THE HOLDERS OF REGISTRABLE SECURITIES)
SHALL HAVE THE RIGHT TO INCLUDE ANY OF THE COMPANY’S SECURITIES IN THE SHELF
REGISTRATION STATEMENT.


 


(B)                                 IF THE INITIAL SHELF REGISTRATION STATEMENT
OR ANY SUBSEQUENT SHELF REGISTRATION STATEMENT CEASES TO BE EFFECTIVE FOR ANY
REASON AT ANY TIME DURING THE EFFECTIVENESS PERIOD (OTHER THAN BECAUSE ALL
REGISTRABLE SECURITIES REGISTERED THEREUNDER SHALL HAVE BEEN RESOLD PURSUANT
THERETO OR SHALL HAVE OTHERWISE CEASED TO BE REGISTRABLE SECURITIES), THE
COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO OBTAIN THE PROMPT WITHDRAWAL OF
ANY ORDER SUSPENDING THE EFFECTIVENESS THEREOF INCLUDING, IF REASONABLY
NECESSARY, BY AMENDING THE SHELF REGISTRATION STATEMENT IN A MANNER REASONABLY
EXPECTED TO OBTAIN THE WITHDRAWAL OF THE ORDER SUSPENDING THE EFFECTIVENESS
THEREOF, OR FILE AN ADDITIONAL SHELF REGISTRATION STATEMENT COVERING ALL OF THE
SECURITIES THAT AS OF THE DATE OF SUCH FILING ARE REGISTRABLE SECURITIES (A
“SUBSEQUENT SHELF REGISTRATION STATEMENT”).  IF A SUBSEQUENT SHELF REGISTRATION
STATEMENT IS FILED, THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE
THE SUBSEQUENT SHELF REGISTRATION STATEMENT TO BECOME EFFECTIVE AS PROMPTLY AS
IS PRACTICABLE AFTER SUCH FILING AND TO KEEP SUCH SUBSEQUENT SHELF REGISTRATION
STATEMENT CONTINUOUSLY EFFECTIVE UNTIL THE END OF THE EFFECTIVENESS PERIOD.


 


(C)                                  THE COMPANY SHALL SUPPLEMENT AND AMEND THE
SHELF REGISTRATION STATEMENT TO THE EXTENT REQUIRED BY THE RULES, REGULATIONS OR
INSTRUCTIONS APPLICABLE TO THE REGISTRATION FORM USED BY THE COMPANY FOR SUCH
SHELF REGISTRATION STATEMENT, IF REQUIRED BY THE SECURITIES ACT OR AS NECESSARY
TO NAME A NOTICE HOLDER AS A SELLING SECURITYHOLDER PURSUANT TO SECTION (D)
BELOW.


 


(D)                                 EACH HOLDER AGREES THAT IF SUCH HOLDER
WISHES TO SELL REGISTRABLE SECURITIES PURSUANT TO A SHELF REGISTRATION STATEMENT
AND RELATED PROSPECTUS, IT WILL DO SO ONLY IN ACCORDANCE WITH THIS SECTION 2(D)
AND SECTION 4(H).  EACH HOLDER WHO ELECTS TO SELL REGISTRABLE SECURITIES
PURSUANT TO A SHELF REGISTRATION STATEMENT AGREES TO COMPLETE AND DELIVER A
NOTICE AND QUESTIONNAIRE TO THE COMPANY AND THAT IT WILL BE BOUND BY THE TERMS
AND CONDITIONS OF THE NOTICE AND QUESTIONNAIRE AND THIS AGREEMENT.  FROM AND
AFTER THE DATE THE INITIAL SHELF REGISTRATION STATEMENT IS DECLARED EFFECTIVE,
THE COMPANY SHALL, AS PROMPTLY AS REASONABLY PRACTICABLE AFTER THE DATE A NOTICE
AND QUESTIONNAIRE IS DELIVERED PURSUANT TO SECTION 8(C) HEREOF AND ANY
INFORMATION REASONABLY REQUESTED BY THE COMPANY IN ADDITION TO THE NOTICE AND
QUESTIONNAIRE HAS BEEN RECEIVED, AND IN ANY EVENT UPON THE LATER OF (X) THIRTY
(30) BUSINESS DAYS AFTER SUCH DATE OR (Y) THIRTY (30) BUSINESS DAYS AFTER THE
EXPIRATION OF ANY DEFERRAL PERIOD IN EFFECT WHEN THE NOTICE AND QUESTIONNAIRE IS
DELIVERED OR PUT INTO EFFECT WITHIN TEN (10) BUSINESS DAYS OF SUCH DELIVERY
DATE:


 


(I)                                     IF REQUIRED BY APPLICABLE LAW, FILE WITH
THE SEC A POST-EFFECTIVE AMENDMENT TO THE SHELF REGISTRATION STATEMENT OR
PREPARE AND, IF REQUIRED BY APPLICABLE LAW, FILE A SUPPLEMENT TO THE RELATED
PROSPECTUS OR A SUPPLEMENT OR AMENDMENT TO ANY DOCUMENT INCORPORATED THEREIN BY
REFERENCE OR FILE ANY OTHER REQUIRED DOCUMENT SO THAT SUCH NOTICE HOLDER IS
NAMED AS A SELLING SECURITYHOLDER IN THE SHELF REGISTRATION STATEMENT AND THE
RELATED PROSPECTUS IN SUCH A MANNER AS TO PERMIT SUCH NOTICE HOLDER TO DELIVER
SUCH PROSPECTUS TO PURCHASERS OF ITS REGISTRABLE SECURITIES IN ACCORDANCE WITH
APPLICABLE LAW AND THE PLAN OF DISTRIBUTION SET FORTH IN THE PROSPECTUS AND, IF
THE COMPANY SHALL FILE A POST-EFFECTIVE AMENDMENT TO THE SHELF REGISTRATION
STATEMENT, USE ITS REASONABLE BEST EFFORTS TO CAUSE SUCH POST-EFFECTIVE
AMENDMENT TO BE DECLARED EFFECTIVE UNDER THE SECURITIES ACT AS PROMPTLY AS IS
PRACTICABLE, BUT IN ANY EVENT BY THE DATE (AS SUCH DATE MAY BE EXTENDED AS SET
FORTH IN THIS SECTION 2 BELOW, THE “AMENDMENT EFFECTIVENESS DEADLINE DATE”) THAT
IS SIXTY (60) DAYS AFTER THE DATE SUCH POST-EFFECTIVE AMENDMENT IS FILED;


 


(II)                                  PROVIDE SUCH NOTICE HOLDER COPIES OF ANY
DOCUMENTS FILED PURSUANT TO SECTION 2(D)(I); AND


 


(III)                               NOTIFY SUCH NOTICE HOLDER AS PROMPTLY AS
REASONABLY PRACTICABLE AFTER THE EFFECTIVENESS UNDER THE SECURITIES ACT OF ANY
POST-EFFECTIVE AMENDMENT FILED PURSUANT TO SECTION 2(D)(I);

 

4

--------------------------------------------------------------------------------


 

provided, that if such Notice and Questionnaire is delivered during a Deferral
Period, the Company shall so inform the Notice Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Deferral Period in accordance with
Section 4(h).  Notwithstanding anything contained herein to the contrary, (i)
the Company shall be under no obligation to name any Holder that is not a Notice
Holder as a selling securityholder in any Registration Statement or related
Prospectus and (ii) the Amendment Effectiveness Deadline Date shall be extended
by up to ten (10) Business Days from the expiration of a Deferral Period (and
the Company shall incur no obligation to pay Additional Interest during such
extension) if such Deferral Period shall be in effect on the Amendment
Effectiveness Deadline Date.

 

3.                                       Additional Interest.  The parties
hereto agree that the Holders of Registrable Securities will suffer damages, and
that it would not be feasible to ascertain the extent of such damages with
precision, if, other than as permitted hereunder,

 


(A)                                  THE INITIAL SHELF REGISTRATION STATEMENT
HAS NOT BEEN FILED ON OR PRIOR TO THE FILING DEADLINE DATE,


 


(B)                                 THE INITIAL SHELF REGISTRATION STATEMENT HAS
NOT BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT ON OR PRIOR TO THE
EFFECTIVENESS DEADLINE DATE,


 


(C)                                  THE AGGREGATE DURATION OF DEFERRAL PERIODS
IN ANY PERIOD EXCEEDS THE NUMBER OF DAYS PERMITTED IN RESPECT OF SUCH PERIOD
PURSUANT TO SECTION 4(H) HEREOF, OR


 


(D)                                 ANY POST-EFFECTIVE AMENDMENT TO A SHELF
REGISTRATION STATEMENT FILED PURSUANT TO SECTION 2(D)(I) HAS NOT BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT ON OR PRIOR TO THE AMENDMENT EFFECTIVENESS
DEADLINE DATE.


 

Each event described in any of the foregoing clauses (a) through (d) is
individually referred to herein as an “Event.” For purposes of this Agreement,
each Event set forth above shall begin on the beginning dates set forth in the
table below and shall end on the ending dates set forth in the table below:

 

Type of
Event by
Clause

 

Beginning Date

 

Ending Date

 

 

 

 

 

(a)

 

Filing Deadline Date

 

the date the Initial Shelf Registration Statement is filed

 

 

 

 

 

(b)

 

Effectiveness Deadline Date

 

the date the Initial Shelf Registration Statement becomes effective under the
Securities Act

 

 

 

 

 

(c)

 

the date on which the aggregate duration of Deferral Periods in any period
exceeds the number of days permitted by Section 4(h)

 

the earlier of June 7, 2006 and the termination of the Deferral Period that
caused the limit on the aggregate duration of Deferral Periods to be exceeded

 

 

 

 

 

(d)

 

the Amendment Effectiveness Deadline Date

 

the earlier of June 7, 2006 and the applicable post-effective amendment to a
Shelf Registration Statement becomes effective under the Securities Act

 

Commencing on (and including) any date that an Event has begun and ending on
(but excluding) the next date on which there are no Events that have occurred
and are continuing (an “Additional Interest Accrual Period”),

 

5

--------------------------------------------------------------------------------


 

the Company shall pay, as additional interest (“Additional Interest”) and not as
a penalty, to Record Holders of Registrable Securities an amount (the
“Additional Interest Amount”) accruing, for each day in the Additional Interest
Accrual Period, (i) in respect of any Note at a rate per year equal to 0.25% of
the outstanding principal amount thereof for the first 90 days after the
occurrence of the Event and 0.50% of the outstanding principal amount thereof
after the first 90 days; and (ii) in respect of each share of outstanding
Underlying Common Stock that is a Registrable Security at a rate per annum equal
to 0.25% of the then-applicable Conversion Price for the first 90 days after the
occurrence of the Event and 0.50% of the then-applicable Conversion Price after
the first 90 days, as the case may be; provided that, subject to DTC
requirements for book-entry procedures and so long as separate CUSIP numbers
would not be required for any Registrable Securities, such Additional Interest
Amount shall be paid only to the Holders (as set forth in the succeeding
paragraph) that have delivered Notices and Questionnaires to the Company and
only with respect to such Holder’s Registrable Securities.  In calculating the
Additional Interest Amount on any date on which no Notes are outstanding, the
Conversion Price and the Additional Interest Amount payable with respect to
shares of Underlying Common Stock that are Registrable Securities shall be
calculated as if the Notes were still outstanding.  Notwithstanding the
foregoing, no Additional Interest Amount shall accrue as to any Registrable
Security from and after the earlier of (x) the date such security is no longer a
Registrable Security and (y) expiration of the Effectiveness Period.  The rate
of accrual of the Additional Interest Amount with respect to any period shall
not exceed the rate provided for in this paragraph notwithstanding the
occurrence of multiple concurrent Events.

 

The Additional Interest Amount shall accrue from the first day of the applicable
Additional Interest Accrual Period, and shall be payable on each Additional
Interest Payment Date during the Additional Interest Accrual Period (and,
without duplication, on the Additional Interest Payment Date next succeeding the
end of the Additional Interest Accrual Period if the Additional Interest Accrual
Period does not end on an Additional Interest Payment Date) to the Record
Holders of the Registrable Securities entitled thereto; provided that any
Additional Interest Amount accrued with respect to any Note or portion thereof
redeemed by the Company on a redemption date or converted into Underlying Common
Stock on a conversion date prior to the Additional Interest Payment Date, shall,
in any such event, be paid instead to the Holder who submitted such Note or
portion thereof for redemption or conversion on the applicable redemption date
or conversion date, as the case may be, on such date (or promptly following the
conversion date, in the case of conversion); provided further, that, subject to
DTC requirements for book-entry procedures and so long as separate CUSIP numbers
would not be required for any Registrable Securities, such Additional Interest
Amount shall be paid only to the Holders entitled thereto that have delivered
Notices and Questionnaires to the Company, by check mailed to the address set
forth in the Notice and Questionnaire delivered by such Holder.  The Trustee
shall be entitled, on behalf of registered holders of Notes or Underlying Common
Stock, to seek any available remedy for the enforcement of this Agreement,
including for the payment of such Additional Interest Amount.  Notwithstanding
the foregoing, the parties agree that the sole damages payable for a violation
of the terms of this Agreement with respect to which an Additional Interest
Amount is expressly provided shall be such Additional Interest Amount.  Nothing
shall preclude any Holder from pursuing or obtaining specific performance or
other equitable relief with respect to this Agreement.

 

All of the Company’s obligations set forth in this Section 3 that are
outstanding with respect to any Registrable Security at the time such security
ceases to be a Registrable Security shall survive until such time as all such
obligations with respect to such security have been satisfied in full
(notwithstanding termination of this Agreement pursuant to Section 10(m)).

 

The parties hereto agree that the Additional Interest Amount provided for in
this Section 3 constitutes a reasonable estimate of the damages that may be
incurred by Holders of Registrable Securities by reason of the failure of the
Shelf Registration Statement to be filed or declared effective or available for
effecting resales of Registrable Securities in accordance with the provisions
hereof.

 


4.                                       REGISTRATION PROCEDURES.  IN CONNECTION
WITH THE REGISTRATION OBLIGATIONS OF THE COMPANY UNDER SECTION 2 HEREOF, DURING
THE EFFECTIVENESS PERIOD, THE COMPANY SHALL:

 


(A)                                  PREPARE AND FILE WITH THE COMMISSION A
REGISTRATION STATEMENT OR REGISTRATION STATEMENTS ON ANY APPROPRIATE FORM UNDER
THE SECURITIES ACT AVAILABLE FOR THE SALE OF THE REGISTRABLE SECURITIES BY THE
HOLDERS THEREOF IN ACCORDANCE WITH THE REASONABLY REQUESTED METHOD OR METHODS OF
DISTRIBUTION THEREOF, AND USE ITS REASONABLE BEST EFFORTS TO CAUSE EACH SUCH
REGISTRATION STATEMENT TO BECOME EFFECTIVE AND REMAIN EFFECTIVE AS

 

6

--------------------------------------------------------------------------------


 


PROVIDED HEREIN; PROVIDED THAT BEFORE FILING ANY REGISTRATION STATEMENT OR
PROSPECTUS OR ANY AMENDMENTS OR SUPPLEMENTS THERETO WITH THE COMMISSION, THE
COMPANY SHALL FURNISH TO THE INITIAL PURCHASERS AND THE SPECIAL COUNSEL OF SUCH
OFFERING, IF ANY, COPIES OF ALL SUCH DOCUMENTS PROPOSED TO BE FILED AT LEAST
THREE (3) BUSINESS DAYS PRIOR TO THE FILING OF SUCH REGISTRATION STATEMENT OR
AMENDMENT THERETO OR PROSPECTUS OR SUPPLEMENT THERETO; PROVIDED, FURTHER, THAT
THE DOCUMENTS REQUIRED TO BE FILED PURSUANT TO SECTION 2(D) SHALL BE FURNISHED
INSTEAD TO THE INITIAL PURCHASERS AND THE SPECIAL COUNSEL NOT LATER THAN ONE (1)
BUSINESS DAY PRIOR TO THE FILING THEREOF.  THE COMPANY SHALL USE ITS REASONABLE
BEST EFFORTS TO REFLECT IN EACH SUCH DOCUMENT, WHEN SO FILED WITH THE
COMMISSION, SUCH COMMENTS AS THE INITIAL PURCHASERS AND THE SPECIAL COUNSEL MAY
REASONABLY PROPOSE.


 


(B)                                 SUBJECT TO SECTION 4(H), PREPARE AND FILE
WITH THE COMMISSION SUCH AMENDMENTS AND POST-EFFECTIVE AMENDMENTS TO EACH
REGISTRATION STATEMENT AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT
CONTINUOUSLY EFFECTIVE FOR THE APPLICABLE PERIOD SPECIFIED IN SECTION 2(A);
CAUSE THE RELATED PROSPECTUS TO BE SUPPLEMENTED BY ANY REQUIRED PROSPECTUS
SUPPLEMENT, AND AS SO SUPPLEMENTED TO BE FILED PURSUANT TO RULE 424 (OR ANY
SIMILAR PROVISIONS THEN IN FORCE) UNDER THE SECURITIES ACT; AND USE ITS
REASONABLE BEST EFFORTS TO COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT
APPLICABLE TO IT WITH RESPECT TO THE DISPOSITION OF ALL SECURITIES COVERED BY
SUCH REGISTRATION STATEMENT DURING THE EFFECTIVENESS PERIOD IN ACCORDANCE WITH
THE INTENDED METHODS OF DISPOSITION BY THE SELLERS THEREOF SET FORTH IN SUCH
REGISTRATION STATEMENT AS SO AMENDED OR SUCH PROSPECTUS AS SO SUPPLEMENTED.


 


(C)                                  AS PROMPTLY AS REASONABLY PRACTICABLE GIVE
NOTICE TO THE NOTICE HOLDERS, THE INITIAL PURCHASERS AND THE SPECIAL COUNSEL,
(I) WHEN ANY PROSPECTUS, PROSPECTUS SUPPLEMENT, REGISTRATION STATEMENT OR
POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT HAS BEEN FILED WITH THE
COMMISSION AND, WITH RESPECT TO A REGISTRATION STATEMENT OR ANY POST-EFFECTIVE
AMENDMENT, WHEN THE SAME HAS BEEN DECLARED EFFECTIVE, (II) OF ANY REQUEST,
FOLLOWING THE EFFECTIVENESS OF THE INITIAL SHELF REGISTRATION STATEMENT UNDER
THE SECURITIES ACT, BY THE COMMISSION OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL
AUTHORITY FOR AMENDMENTS OR SUPPLEMENTS TO ANY REGISTRATION STATEMENT OR RELATED
PROSPECTUS OR FOR ADDITIONAL INFORMATION, (III) OF THE ISSUANCE BY THE
COMMISSION OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL AUTHORITY OF ANY STOP
ORDER SUSPENDING THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT OR THE
INITIATION OR THREATENING OF ANY PROCEEDINGS FOR THAT PURPOSE, (IV) OF THE
RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE
QUALIFICATION OR EXEMPTION FROM QUALIFICATION OF ANY OF THE REGISTRABLE
SECURITIES FOR SALE IN ANY JURISDICTION OR THE INITIATION OR THREATENING OF ANY
PROCEEDING FOR SUCH PURPOSE, (V) OF THE OCCURRENCE OF, BUT NOT THE NATURE OF OR
DETAILS CONCERNING, A MATERIAL EVENT AND (VI) OF THE DETERMINATION BY THE
COMPANY THAT A POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT WILL BE
FILED WITH THE COMMISSION, WHICH NOTICE MAY, AT THE DISCRETION OF THE COMPANY
(OR AS REQUIRED PURSUANT TO SECTION 4(H)), STATE THAT IT CONSTITUTES A DEFERRAL
NOTICE, IN WHICH EVENT THE PROVISIONS OF SECTION 4(H) SHALL APPLY.


 


(D)                                 USE ITS REASONABLE BEST EFFORTS TO OBTAIN
THE WITHDRAWAL OF ANY ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION
STATEMENT OR THE LIFTING OF ANY SUSPENSION OF THE QUALIFICATION (OR EXEMPTION
FROM QUALIFICATION) OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN ANY
JURISDICTION IN WHICH THEY HAVE BEEN QUALIFIED FOR SALE, IN EITHER CASE AS
PROMPTLY AS PRACTICABLE, AND PROVIDE PROMPT NOTICE TO EACH NOTICE HOLDER AND THE
INITIAL PURCHASERS OF THE WITHDRAWAL OF ANY SUCH ORDER.


 


(E)                                  AS PROMPTLY AS REASONABLY PRACTICABLE
FURNISH TO EACH NOTICE HOLDER, THE SPECIAL COUNSEL AND THE INITIAL PURCHASERS,
UPON REASONABLE REQUEST AND WITHOUT CHARGE, AT LEAST ONE (1) CONFORMED COPY OF
THE REGISTRATION STATEMENT AND ANY AMENDMENT THERETO, INCLUDING EXHIBITS AND IF
REQUESTED, ALL DOCUMENTS INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY
REFERENCE.


 


(F)                                    DELIVER TO EACH NOTICE HOLDER, THE
SPECIAL COUNSEL, IF ANY, AND THE INITIAL PURCHASER, IN CONNECTION WITH ANY SALE
OF REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION STATEMENT, WITHOUT CHARGE,
AS MANY COPIES OF THE PROSPECTUS OR PROSPECTUSES RELATING TO SUCH REGISTRABLE
SECURITIES (INCLUDING EACH PRELIMINARY PROSPECTUS) AND ANY AMENDMENT OR
SUPPLEMENT THERETO AS SUCH NOTICE HOLDER MAY REASONABLY REQUEST; AND THE COMPANY
HEREBY CONSENTS (EXCEPT DURING SUCH PERIODS THAT A DEFERRAL NOTICE IS
OUTSTANDING AND HAS NOT BEEN REVOKED) TO THE USE OF SUCH PROSPECTUS OR EACH
AMENDMENT OR SUPPLEMENT THERETO BY EACH NOTICE HOLDER IN CONNECTION WITH ANY
OFFERING AND SALE OF THE REGISTRABLE SECURITIES COVERED BY SUCH PROSPECTUS OR
ANY AMENDMENT OR SUPPLEMENT THERETO IN THE MANNER SET FORTH THEREIN.


 


(G)                                 PRIOR TO ANY PUBLIC OFFERING OF THE
REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION STATEMENT, USE ITS REASONABLE
BEST EFFORTS TO REGISTER OR QUALIFY OR COOPERATE WITH THE NOTICE HOLDERS AND THE
SPECIAL

 

7

--------------------------------------------------------------------------------


 


COUNSEL IN CONNECTION WITH THE REGISTRATION OR QUALIFICATION (OR EXEMPTION FROM
SUCH REGISTRATION OR QUALIFICATION) OF SUCH REGISTRABLE SECURITIES FOR OFFER AND
SALE UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS WITHIN THE
UNITED STATES AS ANY NOTICE HOLDER REASONABLY REQUESTS IN WRITING (WHICH REQUEST
MAY BE INCLUDED IN THE NOTICE AND QUESTIONNAIRE); PRIOR TO ANY PUBLIC OFFERING
OF THE REGISTRABLE SECURITIES PURSUANT TO THE SHELF REGISTRATION STATEMENT, USE
ITS REASONABLE BEST EFFORTS TO KEEP EACH SUCH REGISTRATION OR QUALIFICATION (OR
EXEMPTION THEREFROM) EFFECTIVE DURING THE EFFECTIVENESS PERIOD IN CONNECTION
WITH SUCH NOTICE HOLDER’S OFFER AND SALE OF REGISTRABLE SECURITIES PURSUANT TO
SUCH REGISTRATION OR QUALIFICATION (OR EXEMPTION THEREFROM) AND DO ANY AND ALL
OTHER ACTS REASONABLY NECESSARY TO LEGALLY PERMIT THE DISPOSITION IN SUCH
JURISDICTIONS OF SUCH REGISTRABLE SECURITIES IN THE MANNER SET FORTH IN THE
RELEVANT REGISTRATION STATEMENT AND THE RELATED PROSPECTUS; PROVIDED THAT THE
COMPANY WILL NOT BE REQUIRED TO (I) QUALIFY AS A FOREIGN CORPORATION OR AS A
DEALER IN SECURITIES IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE
REQUIRED TO QUALIFY BUT FOR THIS AGREEMENT OR (II) TAKE ANY ACTION THAT WOULD
SUBJECT IT TO GENERAL SERVICE OF PROCESS IN SUITS OR TO TAXATION IN ANY SUCH
JURISDICTION WHERE IT IS NOT THEN SO SUBJECT.


 


(H)                                 UPON (A) THE ISSUANCE BY THE COMMISSION OF A
STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE SHELF REGISTRATION STATEMENT OR
THE INITIATION OF PROCEEDINGS WITH RESPECT TO THE SHELF REGISTRATION STATEMENT
UNDER SECTION 8(D) OR 8(E) OF THE SECURITIES ACT, (B) THE OCCURRENCE OF ANY
EVENT OR THE EXISTENCE OF ANY FACT (A “MATERIAL EVENT”) AS A RESULT OF WHICH ANY
REGISTRATION STATEMENT SHALL CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING, OR ANY PROSPECTUS SHALL CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, OR (C) THE
OCCURRENCE OR EXISTENCE OF ANY MATERIAL BUSINESS TRANSACTION THAT, IN THE
REASONABLE OPINION OF COUNSEL TO THE COMPANY MAKES IT APPROPRIATE TO SUSPEND THE
AVAILABILITY OF THE SHELF REGISTRATION STATEMENT AND THE RELATED PROSPECTUS (A
“MATERIAL CORPORATE DEVELOPMENT”):


 


(I)                                     IN THE CASE OF CLAUSE (B) ABOVE, SUBJECT
TO THE NEXT SENTENCE, AS PROMPTLY AS REASONABLY PRACTICABLE PREPARE AND FILE, IF
NECESSARY PURSUANT TO APPLICABLE LAW, A POST-EFFECTIVE AMENDMENT TO SUCH
REGISTRATION STATEMENT OR A SUPPLEMENT TO THE RELATED PROSPECTUS OR ANY DOCUMENT
INCORPORATED THEREIN BY REFERENCE OR FILE ANY OTHER REQUIRED DOCUMENT THAT WOULD
BE INCORPORATED BY REFERENCE INTO SUCH REGISTRATION STATEMENT AND PROSPECTUS SO
THAT SUCH REGISTRATION STATEMENT DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND SUCH PROSPECTUS
DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING, AS THEREAFTER DELIVERED TO THE PURCHASERS OF THE REGISTRABLE
SECURITIES BEING SOLD THEREUNDER, AND, IN THE CASE OF A POST-EFFECTIVE AMENDMENT
TO A REGISTRATION STATEMENT, SUBJECT TO THE NEXT SENTENCE, USE ITS REASONABLE
BEST EFFORTS TO CAUSE IT TO BE DECLARED EFFECTIVE AS PROMPTLY AS IS PRACTICABLE,
AND


 


(II)                                  GIVE NOTICE TO THE NOTICE HOLDERS AND THE
SPECIAL COUNSEL, IF ANY, THAT THE AVAILABILITY OF THE SHELF REGISTRATION
STATEMENT IS SUSPENDED (A “DEFERRAL NOTICE”) AND, UPON RECEIPT OF ANY DEFERRAL
NOTICE, EACH NOTICE HOLDER AGREES NOT TO SELL ANY REGISTRABLE SECURITIES
PURSUANT TO THE REGISTRATION STATEMENT UNTIL SUCH NOTICE HOLDER’S RECEIPT OF
COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS PROVIDED FOR IN CLAUSE (I)
ABOVE, OR UNTIL IT IS ADVISED IN WRITING BY THE COMPANY THAT THE PROSPECTUS MAY
BE USED, AND HAS RECEIVED COPIES OF ANY ADDITIONAL OR SUPPLEMENTAL FILINGS THAT
ARE INCORPORATED OR DEEMED INCORPORATED BY REFERENCE IN SUCH PROSPECTUS.


 

The Company will use its reasonable best efforts to ensure that the use of the
Prospectus may be resumed as promptly as is practicable under the particular
circumstances.  The Company shall be entitled to exercise its right under this
Section 4(h) to suspend the availability of the Shelf Registration Statement or
any Prospectus for a reasonable period of time, and any such period during which
the availability of the Registration Statement and any Prospectus is suspended
(the “Deferral Period”) shall, without incurring any obligation to pay
Additional Interest pursuant to Section 3, not exceed 30 days in any three (3)
month period (or 60 days in any three (3) month period in the event of a
Material Corporate Development pursuant to which the Company has delivered a
second notice as permitted below); provided that in the case of a Material
Corporate Development relating to an acquisition or a probable acquisition or
financing, recapitalization, business combination or other similar transaction,
the Company may, without incurring any obligation to pay Additional Interest
pursuant to Section 3, deliver to Notice Holders a second notice to the effect
set forth above, which shall have the effect of extending the permitted duration
of the Deferral Period by up to an additional 30 days, or such shorter period of
time as is specified in such second notice;

 

8

--------------------------------------------------------------------------------


 

provided further that the aggregate duration of any Deferral Periods shall not
exceed 90 days in any twelve (12) month period.

 


(I)                                     COMPLY WITH ALL APPLICABLE RULES AND
REGULATIONS OF THE COMMISSION IN ALL MATERIAL RESPECTS AND MAKE GENERALLY
AVAILABLE TO ITS SECURITYHOLDERS EARNING STATEMENTS (WHICH NEED NOT BE AUDITED)
SATISFYING THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT AND RULE 158
THEREUNDER (OR ANY SIMILAR RULE PROMULGATED UNDER THE SECURITIES ACT) FOR A
12-MONTH PERIOD COMMENCING ON THE FIRST DAY OF THE FIRST FISCAL QUARTER OF THE
COMPANY COMMENCING AFTER THE EFFECTIVE DATE OF A REGISTRATION STATEMENT, WHICH
STATEMENTS SHALL BE MADE AVAILABLE NO LATER THAN 45 DAYS AFTER THE END OF THE
12-MONTH PERIOD OR 90 DAYS IF THE 12-MONTH PERIOD COINCIDES WITH THE FISCAL YEAR
OF THE COMPANY.


 


(J)                                     COOPERATE WITH EACH NOTICE HOLDER TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING
REGISTRABLE SECURITIES SOLD OR TO BE SOLD PURSUANT TO A REGISTRATION STATEMENT,
WHICH CERTIFICATES SHALL NOT BEAR ANY RESTRICTIVE LEGENDS (UNLESS REQUIRED BY
APPLICABLE LAW), AND CAUSE SUCH REGISTRABLE SECURITIES TO BE ISSUED IN SUCH
DENOMINATIONS AS ARE PERMITTED BY THE INDENTURE AND REGISTERED IN SUCH NAMES AS
SUCH NOTICE HOLDER MAY REQUEST IN WRITING AT LEAST THREE (3) BUSINESS DAYS PRIOR
TO ANY SALE OF SUCH REGISTRABLE SECURITIES.


 


(K)                                  PROVIDE A CUSIP NUMBER FOR ALL REGISTRABLE
SECURITIES COVERED BY EACH REGISTRATION STATEMENT NOT LATER THAN THE EFFECTIVE
DATE OF SUCH REGISTRATION STATEMENT AND PROVIDE THE TRUSTEE AND THE TRANSFER
AGENT FOR THE COMMON STOCK WITH PRINTED CERTIFICATES FOR THE REGISTRABLE
SECURITIES THAT ARE IN A FORM ELIGIBLE FOR DEPOSIT WITH THE DEPOSITORY TRUST
COMPANY.


 


(L)                                     COOPERATE AND ASSIST IN ANY FILINGS
REQUIRED TO BE MADE WITH THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.


 


(M)                               UPON (I) THE FILING OF THE INITIAL SHELF
REGISTRATION STATEMENT AND (II) THE EFFECTIVENESS OF THE INITIAL SHELF
REGISTRATION STATEMENT, AS PROMPTLY AS IS REASONABLY PRACTICABLE, ANNOUNCE THE
SAME, IN EACH CASE BY RELEASE TO BUSINESS WIRE.


 


(N)                                 IN CONNECTION WITH ANY SHELF REGISTRATION
STATEMENT, ENTER INTO SUCH CUSTOMARY AGREEMENTS (INCLUDING, IF REQUESTED, AN
UNDERWRITING AGREEMENT IN CUSTOMARY FORM) AND TAKE ALL SUCH OTHER ACTION, IF
ANY, AS HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES BEING SOLD OR THE
MANAGING UNDERWRITERS (IF ANY) SHALL REASONABLY REQUEST IN ORDER TO FACILITATE
ANY DISPOSITION OF THE REGISTRABLE SECURITIES PURSUANT TO SUCH SHELF
REGISTRATION STATEMENT; PROVIDED, THAT THE COMPANY SHALL NOT BE REQUIRED TO
ENTER INTO AN UNDERWRITING AGREEMENT ON MORE THAN ONE OCCASION DURING THE
EFFECTIVENESS PERIOD.


 


(O)                                 IN CONNECTION WITH ANY SHELF REGISTRATION
STATEMENT, BUT SUBJECT TO REASONABLE CONFIDENTIALITY RESTRICTIONS AS MAY BE
REQUESTED BY THE COMPANY (I) MAKE REASONABLY AVAILABLE FOR INSPECTION BY A
REPRESENTATIVE OF, AND SPECIAL COUNSEL ACTING FOR, HOLDERS OF A MAJORITY OF THE
REGISTRABLE SECURITIES BEING SOLD AND ANY UNDERWRITER PARTICIPATING IN ANY
DISPOSITION OF THE REGISTRABLE SECURITIES PURSUANT TO SUCH SHELF REGISTRATION
STATEMENT, ALL RELEVANT FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE
DOCUMENTS AND PROPERTIES OF THE COMPANY AND ITS SUBSIDIARIES AND (II) USE ITS
REASONABLE BEST EFFORTS TO HAVE ITS OFFICERS, DIRECTORS, EMPLOYEES, ACCOUNTANTS
AND COUNSEL SUPPLY ALL RELEVANT INFORMATION REASONABLY REQUESTED BY SUCH
REPRESENTATIVE, SPECIAL COUNSEL OR ANY SUCH UNDERWRITER IN CONNECTION WITH SUCH
SHELF REGISTRATION STATEMENT, IN EACH CASE, AS IS CUSTOMARY FOR SIMILAR “DUE
DILIGENCE” INVESTIGATIONS.


 


(P)                                 IN CONNECTION WITH ANY SHELF REGISTRATION
STATEMENT, IF REQUESTED BY HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES
BEING SOLD, THEIR SPECIAL COUNSEL OR THE MANAGING UNDERWRITERS (IF ANY) IN
CONNECTION WITH SUCH SHELF REGISTRATION STATEMENT, USE ITS COMMERCIALLY
REASONABLE EFFORTS TO CAUSE (I) ITS COUNSEL TO DELIVER AN OPINION RELATING TO
THE SHELF REGISTRATION STATEMENT AND THE REGISTRABLE SECURITIES IN CUSTOMARY
FORM, (II) ITS OFFICERS TO EXECUTE AND DELIVER ALL CUSTOMARY DOCUMENTS AND
CERTIFICATES REQUESTED BY HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES
BEING SOLD, THEIR SPECIAL COUNSEL OR THE MANAGING UNDERWRITERS (IF ANY) AND
(III) ITS INDEPENDENT PUBLIC ACCOUNTANTS TO PROVIDE A COMFORT LETTER IN
CUSTOMARY FORM, SUBJECT TO RECEIPT OF APPROPRIATE DOCUMENTATION AS CONTEMPLATED,
AND ONLY IF PERMITTED, BY STATEMENT OF AUDITING STANDARDS NO. 72.  FOR PURPOSES
OF DETERMINING THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES IN THIS
PARAGRAPH (P) AND IN PARAGRAPHS (N) AND (O)

 

9

--------------------------------------------------------------------------------


 


ABOVE, HOLDERS OF NOTES SHALL BE DEEMED TO BE THE HOLDERS OF THE NUMBER OF
SHARES OF UNDERLYING COMMON STOCK INTO WHICH SUCH NOTES ARE OR WOULD BE
CONVERTIBLE AS OF THE RELEVANT DATE.


 


5.                                       HOLDER’S OBLIGATIONS.  EACH HOLDER
AGREES, BY ACQUISITION OF THE REGISTRABLE SECURITIES, THAT NO HOLDER SHALL BE
ENTITLED TO SELL ANY OF SUCH REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION
STATEMENT OR TO RECEIVE A PROSPECTUS RELATING THERETO, UNLESS SUCH HOLDER HAS
FURNISHED THE COMPANY WITH A NOTICE AND QUESTIONNAIRE AS REQUIRED PURSUANT TO
SECTION 2(D) HEREOF (INCLUDING THE INFORMATION REQUIRED TO BE INCLUDED IN SUCH
NOTICE AND QUESTIONNAIRE) AND THE INFORMATION SET FORTH IN THE NEXT SENTENCE. 
EACH NOTICE HOLDER AGREES PROMPTLY TO FURNISH TO THE COMPANY ALL INFORMATION
REQUIRED TO BE DISCLOSED IN ORDER TO MAKE THE INFORMATION PREVIOUSLY FURNISHED
TO THE COMPANY BY SUCH NOTICE HOLDER NOT MISLEADING.


 


6.                                       REGISTRATION EXPENSES.  THE COMPANY
WILL BEAR ALL EXPENSES INCURRED IN CONNECTION WITH THE PERFORMANCE OF ITS
OBLIGATIONS UNDER SECTIONS 2, 3 AND 4 HEREOF AND THE COMPANY WILL REIMBURSE THE
INITIAL PURCHASERS AND THE HOLDERS FOR THE REASONABLE FEES AND DISBURSEMENTS OF
THE SPECIAL COUNSEL, AS AND WHEN INCURRED; PROVIDED, HOWEVER, THAT THE COMPANY
SHALL IN NO EVENT PAY THE REASONABLE FEES AND DISBURSEMENTS OF MORE THAN ONE
FIRM OF COUNSEL FOR THE INITIAL PURCHASERS AND THE HOLDERS.  IN NO EVENT SHALL
THE COMPANY REIMBURSE THE HOLDERS FOR ANY UNDERWRITING DISCOUNTS AND COMMISSIONS
AND TRANSFER TAXES, IF ANY, RELATING TO THE SALE OR DISPOSITION OF ANY
REGISTRABLE SECURITIES.


 


7.                                       INDEMNIFICATION.


 


(A)                                  INDEMNIFICATION OF HOLDERS.  THE COMPANY
SHALL INDEMNIFY AND HOLD HARMLESS EACH HOLDER (INCLUDING THE INITIAL PURCHASERS)
AND EACH PERSON, IF ANY, WHO CONTROLS SUCH HOLDER WITHIN THE MEANING OF THE
SECURITIES ACT (COLLECTIVELY REFERRED TO FOR THE PURPOSES OF THIS SECTION 7 AS A
HOLDER) AGAINST ANY LOSS, CLAIM, DAMAGE OR LIABILITY, JOINT OR SEVERAL, OR ANY
ACTION IN RESPECT THEREOF (INCLUDING, WITHOUT LIMITATION, ANY LOSS, CLAIM,
DAMAGE, LIABILITY OR ACTION RELATING TO PURCHASES AND SALES OF REGISTRABLE
SECURITIES), TO WHICH THAT HOLDER MAY BECOME SUBJECT, UNDER THE SECURITIES ACT
OR OTHERWISE, INSOFAR AS SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION ARISES
OUT OF OR IS BASED UPON (I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF
A MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT OR PROSPECTUS OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO OR (II) THE OMISSION OR ALLEGED OMISSION TO
STATE IN ANY REGISTRATION STATEMENT OR ANY PROSPECTUS OR IN ANY AMENDMENT OR
SUPPLEMENT THERETO A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN (IN THE CASE OF ANY PROSPECTUS, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT MISLEADING, AND SHALL REIMBURSE
EACH HOLDER FOR ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY THAT HOLDER
IN CONNECTION WITH INVESTIGATING OR PREPARING TO DEFEND OR DEFENDING AGAINST OR
APPEARING AS A THIRD PARTY WITNESS IN CONNECTION WITH ANY SUCH LOSS, CLAIM,
DAMAGE, LIABILITY OR ACTION AS SUCH EXPENSES ARE INCURRED; PROVIDED, HOWEVER,
THAT THE FOREGOING INDEMNIFICATION AGREEMENT WITH RESPECT TO ANY PRELIMINARY
PROSPECTUS SHALL NOT INURE TO THE BENEFIT OF ANY HOLDER FROM WHOM THE PERSON
ASSERTING ANY SUCH LOSS, CLAIM, DAMAGE OR LIABILITY PURCHASED REGISTRABLE
SECURITIES, IF (I) A COPY OF THE PRELIMINARY PROSPECTUS (AS THEN AMENDED OR
SUPPLEMENTED) WAS REQUIRED BY LAW TO BE DELIVERED TO SUCH PERSON AT OR PRIOR TO
THE WRITTEN CONFIRMATION OF THE SALE OR REGISTRABLE SECURITIES TO SUCH PERSON,
(II) A COPY OF THE FINAL PROSPECTUS (AS THEN AMENDED OR SUPPLEMENTED) WAS NOT
SENT OR GIVEN TO SUCH PERSON BY OR ON BEHALF OF SUCH HOLDER AND (III) THE FINAL
PROSPECTUS (AS SO AMENDED OR SUPPLEMENTED) WOULD HAVE CURED THE DEFECT GIVING
RISE TO SUCH LOSS, CLAIM, DAMAGE OR LIABILITY, AND FURTHER PROVIDED, HOWEVER,
THAT THE COMPANY SHALL NOT BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT ANY
SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION ARISES OUT OF OR IS BASED UPON AN
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT IN OR OMISSION OR ALLEGED OMISSION
FROM ANY PRELIMINARY PROSPECTUS OR REGISTRATION STATEMENT OR ANY SUCH AMENDMENT
OR SUPPLEMENT IN RELIANCE UPON AND IN CONFORMITY WITH ANY INFORMATION INCLUDED
THEREIN IN RELIANCE UPON OR IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO
THE COMPANY BY OR ON BEHALF OF ANY HOLDER SPECIFICALLY FOR USE THEREIN (THE
“HOLDERS’ INFORMATION”) OR AS A RESULT OF ANY MATTER CONSTITUTING A BREACH OF
THE COVENANTS OF SUCH HOLDER UNDER SECTION 4(H)(II).


 


(B)                                 INDEMNIFICATION OF COMPANY, DIRECTORS AND
OFFICERS.  EACH HOLDER, SEVERALLY AND NOT JOINTLY, AGREES TO INDEMNIFY AND HOLD
HARMLESS THE COMPANY, ITS DIRECTORS, ITS OFFICERS WHO SIGN ANY SHELF
REGISTRATION STATEMENT AND EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN
THE MEANING OF THE SECURITIES ACT (COLLECTIVELY REFERRED TO FOR THE PURPOSES OF
THIS SECTION 7 AS THE COMPANY), AGAINST ANY LOSS, CLAIM, DAMAGE OR LIABILITY,
JOINT OR SEVERAL, OR ANY ACTION IN RESPECT THEREOF, TO WHICH THE COMPANY MAY
BECOME SUBJECT, UNDER THE SECURITIES ACT OR OTHERWISE, INSOFAR AS SUCH LOSS,
CLAIM, DAMAGE, LIABILITY OR ACTION ARISES OUT OF OR IS BASED UPON (I) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN A
PROSPECTUS OR REGISTRATION

 

10

--------------------------------------------------------------------------------


 


STATEMENT OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR (II) THE OMISSION OR
ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, BUT IN EACH CASE
ONLY TO THE EXTENT THAT THE UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR
OMISSION OR ALLEGED OMISSION WAS MADE IN RELIANCE UPON AND IN CONFORMITY WITH
ANY HOLDERS’ INFORMATION OR RESULTED FROM A BREACH OF THE COVENANTS OF SUCH
HOLDER UNDER SECTION 4(H)(II), AND SHALL REIMBURSE THE COMPANY FOR ANY LEGAL OR
OTHER EXPENSES REASONABLY INCURRED BY THE COMPANY IN CONNECTION WITH
INVESTIGATING OR PREPARING TO DEFEND OR DEFENDING AGAINST OR APPEARING AS THIRD
PARTY WITNESS IN CONNECTION WITH ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR
ACTION AS SUCH EXPENSES ARE INCURRED; PROVIDED HOWEVER, THAT NO SUCH HOLDER
SHALL BE LIABLE FOR ANY INDEMNITY CLAIMS HEREUNDER IN EXCESS OF THE AMOUNT OF
NET PROCEEDS RECEIVED BY SUCH HOLDER FROM THE SALE OF REGISTRABLE SECURITIES
PURSUANT TO SUCH REGISTRATION STATEMENT.


 


(C)                                  ACTIONS; NOTIFICATION.  PROMPTLY AFTER
RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS SECTION 7 OF NOTICE OF ANY CLAIM OR
THE COMMENCEMENT OF ANY ACTION, THE INDEMNIFIED PARTY SHALL, IF A CLAIM IN
RESPECT THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING PARTY UNDER THIS
SECTION 7, NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE CLAIM OR THE
COMMENCEMENT OF THAT ACTION; PROVIDED, HOWEVER, THAT THE FAILURE TO NOTIFY THE
INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY WHICH IT MAY HAVE
UNDER THIS SECTION 7 EXCEPT TO THE EXTENT IT HAS BEEN MATERIALLY PREJUDICED BY
SUCH FAILURE; AND, PROVIDED, FURTHER, THAT THE FAILURE TO NOTIFY THE
INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY WHICH IT MAY HAVE TO
AN INDEMNIFIED PARTY OTHERWISE THAN UNDER THIS SECTION 7.  IF ANY SUCH CLAIM OR
ACTION SHALL BE BROUGHT AGAINST AN INDEMNIFIED PARTY, AND IT SHALL NOTIFY THE
INDEMNIFYING PARTY THEREOF, THE INDEMNIFYING PARTY SHALL BE ENTITLED TO
PARTICIPATE THEREIN AND, TO THE EXTENT THAT IT WISHES, JOINTLY WITH ANY OTHER
SIMILARLY NOTIFIED INDEMNIFYING PARTY, TO ASSUME THE DEFENSE THEREOF WITH
COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY.  AFTER NOTICE FROM THE
INDEMNIFYING PARTY TO THE INDEMNIFIED PARTY OF ITS ELECTION TO ASSUME THE
DEFENSE OF SUCH CLAIM OR ACTION, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE TO
THE INDEMNIFIED PARTY UNDER THIS SECTION 7 FOR ANY LEGAL OR OTHER EXPENSES
SUBSEQUENTLY INCURRED BY THE INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE
THEREOF OTHER THAN REASONABLE COSTS OF INVESTIGATION; PROVIDED, HOWEVER, THAT
ANY INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN ANY
SUCH ACTION AND TO PARTICIPATE IN THE DEFENSE THEREOF BUT THE FEES AND EXPENSES
OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF SUCH INDEMNIFIED PARTY UNLESS (I) THE
EMPLOYMENT THEREOF HAS BEEN SPECIFICALLY AUTHORIZED BY THE INDEMNIFYING PARTY IN
WRITING, (II) SUCH INDEMNIFIED PARTY SHALL HAVE BEEN ADVISED BY SUCH COUNSEL
THAT THERE MAY BE ONE OR MORE LEGAL DEFENSES AVAILABLE TO IT WHICH ARE DIFFERENT
FROM OR ADDITIONAL TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY AND IN THE
REASONABLE JUDGMENT OF SUCH COUNSEL IT IS ADVISABLE FOR SUCH INDEMNIFIED PARTY
TO EMPLOY SEPARATE COUNSEL OR (III) THE INDEMNIFYING PARTY HAS FAILED TO ASSUME
THE DEFENSE OF SUCH ACTION AND EMPLOY COUNSEL REASONABLY SATISFACTORY TO THE
INDEMNIFIED PARTY, IN WHICH CASE, IF SUCH INDEMNIFIED PARTY NOTIFIES THE
INDEMNIFYING PARTY IN WRITING THAT IT ELECTS TO EMPLOY SEPARATE COUNSEL AT THE
EXPENSE OF THE INDEMNIFYING PARTY, THE INDEMNIFYING PARTY SHALL NOT HAVE THE
RIGHT TO ASSUME THE DEFENSE OF SUCH ACTION ON BEHALF OF SUCH INDEMNIFIED PARTY,
IT BEING UNDERSTOOD, HOWEVER, THAT THE INDEMNIFYING PARTY SHALL NOT, IN
CONNECTION WITH ANY ONE SUCH ACTION OR SEPARATE BUT SUBSTANTIALLY SIMILAR OR
RELATED ACTIONS IN THE SAME JURISDICTION ARISING OUT OF THE SAME GENERAL
ALLEGATIONS OR CIRCUMSTANCES, BE LIABLE FOR THE REASONABLE FEES AND EXPENSES OF
MORE THAN ONE SEPARATE FIRM OF ATTORNEYS AT ANY TIME FOR ALL SUCH INDEMNIFIED
PARTIES, WHICH FIRM SHALL BE DESIGNATED IN WRITING BY THE HOLDERS OF A MAJORITY
IN AGGREGATE PRINCIPAL AMOUNT OF THE REGISTRABLE SECURITIES, IF THE INDEMNIFIED
PARTIES UNDER THIS SECTION 7 CONSIST OF ANY HOLDER OR ANY OF ITS RESPECTIVE
OFFICERS, EMPLOYEES OR CONTROLLING PERSONS, OR BY THE COMPANY, IF THE
INDEMNIFIED PARTIES UNDER THIS SECTION 7 CONSIST OF THE COMPANY OR ANY OF ITS
DIRECTORS, OFFICERS, EMPLOYEES OR CONTROLLING PERSONS.  EACH INDEMNIFIED PARTY,
AS A CONDITION OF THE INDEMNITY AGREEMENTS CONTAINED IN SECTIONS 7(A) AND 7(B),
SHALL USE ALL REASONABLE EFFORTS TO COOPERATE WITH THE INDEMNIFYING PARTY IN THE
DEFENSE OF ANY SUCH ACTION OR CLAIM.  SUBJECT TO THE PROVISIONS OF SECTION 7(D)
BELOW, NO INDEMNIFYING PARTY SHALL BE LIABLE FOR ANY SETTLEMENT OF ANY SUCH
ACTION EFFECTED WITHOUT ITS WRITTEN CONSENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD), BUT IF SETTLED WITH ITS WRITTEN CONSENT OR IF THERE BE A
FINAL JUDGMENT FOR THE PLAINTIFF IN ANY SUCH ACTION, THE INDEMNIFYING PARTY
AGREES TO INDEMNIFY AND HOLD HARMLESS ANY INDEMNIFIED PARTY FROM AND AGAINST ANY
LOSS OR LIABILITY BY REASON OF SUCH SETTLEMENT OR JUDGMENT.


 


(D)                                 SETTLEMENT WITHOUT CONSENT IF FAILURE TO
REIMBURSE.  IF AT ANY TIME AN INDEMNIFIED PARTY SHALL HAVE REQUESTED IN GOOD
FAITH THAT AN INDEMNIFYING PARTY REIMBURSE THE INDEMNIFIED PARTY FOR REASONABLE
FEES AND EXPENSES OF COUNSEL, SUCH INDEMNIFYING PARTY AGREES THAT IT SHALL BE
LIABLE FOR ANY SETTLEMENT OF THE NATURE CONTEMPLATED BY THIS SECTION 7 EFFECTED
WITHOUT ITS WRITTEN CONSENT IF (I) SUCH SETTLEMENT IS ENTERED INTO MORE THAN 45
DAYS AFTER RECEIPT BY SUCH INDEMNIFYING PARTY OF THE REQUEST FOR REIMBURSEMENT,
(II) SUCH INDEMNIFYING PARTY SHALL HAVE RECEIVED NOTICE OF THE TERMS OF SUCH
SETTLEMENT AT LEAST 30 DAYS PRIOR TO SUCH SETTLEMENT BEING ENTERED INTO AND

 

11

--------------------------------------------------------------------------------


 


(III) SUCH INDEMNIFYING PARTY SHALL NOT HAVE REIMBURSED SUCH INDEMNIFIED PARTY
IN ACCORDANCE WITH SUCH REQUEST PRIOR TO THE DATE OF SUCH SETTLEMENT.


 


(E)                                  CONTRIBUTION.  IF THE INDEMNIFICATION
PROVIDED FOR IN THIS SECTION 7 IS UNAVAILABLE OR INSUFFICIENT TO HOLD HARMLESS
AN INDEMNIFIED PARTY UNDER SECTION 7(A) OR (B), THEN EACH INDEMNIFYING PARTY
SHALL, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY, CONTRIBUTE TO THE AMOUNT
PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS, CLAIM,
DAMAGE OR LIABILITY, OR ACTION IN RESPECT THEREOF, (I) IN SUCH PROPORTION AS
SHALL BE APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY THE COMPANY ON
THE ONE HAND AND A HOLDER WITH RESPECT TO THE SALE BY SUCH HOLDER OF REGISTRABLE
SECURITIES ON THE OTHER OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE (I) ABOVE
IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE TO
REFLECT NOT ONLY THE RELATIVE BENEFITS REFERRED TO IN CLAUSE (I) ABOVE BUT ALSO
THE RELATIVE FAULT OF THE COMPANY ON THE ONE HAND AND SUCH HOLDER ON THE OTHER
WITH RESPECT TO THE STATEMENTS OR OMISSIONS WHICH RESULTED IN SUCH LOSS, CLAIM,
DAMAGE OR LIABILITY, OR ACTION IN RESPECT THEREOF, AS WELL AS ANY OTHER RELEVANT
EQUITABLE CONSIDERATIONS.  THE RELATIVE BENEFITS RECEIVED BY THE COMPANY ON THE
ONE HAND AND A HOLDER ON THE OTHER WITH RESPECT TO SUCH OFFERING SHALL BE DEEMED
TO BE IN THE SAME PROPORTION AS THE TOTAL NET PROCEEDS FROM THE OFFERING OF THE
REGISTRABLE SECURITIES (BEFORE DEDUCTING EXPENSES) RECEIVED BY THE COMPANY AS
SET FORTH ON THE COVER OF THE OFFERING CIRCULAR BEAR TO THE TOTAL NET PROCEEDS
RECEIVED BY SUCH HOLDER WITH RESPECT TO ITS SALE OF REGISTRABLE SECURITIES.  THE
RELATIVE FAULT SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER
THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE OMISSION OR
ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE
COMPANY ON THE ONE HAND OR TO ANY HOLDERS’ INFORMATION SUPPLIED BY SUCH HOLDER
ON THE OTHER, THE INTENT OF THE PARTIES AND THEIR RELATIVE KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH UNTRUE STATEMENT OR
OMISSION.  THE COMPANY AND THE HOLDERS AGREE THAT IT WOULD NOT BE JUST AND
EQUITABLE IF CONTRIBUTIONS PURSUANT TO THIS SECTION 7(E) WERE TO BE DETERMINED
BY PRO RATA ALLOCATION (EVEN IF THE HOLDERS WERE TREATED AS ONE ENTITY FOR SUCH
PURPOSE) OR BY ANY OTHER METHOD OF ALLOCATION WHICH DOES NOT TAKE INTO ACCOUNT
THE EQUITABLE CONSIDERATIONS REFERRED TO HEREIN.  THE AMOUNT PAID OR PAYABLE BY
AN INDEMNIFIED PARTY AS A RESULT OF THE LOSS, CLAIM, DAMAGE OR LIABILITY, OR
ACTION IN RESPECT THEREOF, REFERRED TO ABOVE IN THIS SECTION 7(E) SHALL BE
DEEMED TO INCLUDE, FOR PURPOSES OF THIS SECTION 7(E), ANY LEGAL OR OTHER
EXPENSES REASONABLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY SUCH ACTION OR CLAIM.  NOTWITHSTANDING THE
PROVISIONS OF THIS SECTION 7(E), NO HOLDER SHALL BE REQUIRED TO CONTRIBUTE ANY
AMOUNT IN EXCESS OF THE AMOUNT BY WHICH THE TOTAL PRICE AT WHICH THE REGISTRABLE
SECURITIES SOLD BY SUCH HOLDER TO ANY PURCHASER EXCEEDS THE AMOUNT OF ANY
DAMAGES WHICH SUCH HOLDER HAS OTHERWISE PAID OR BECOME LIABLE TO PAY BY REASON
OF ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION.  NO
PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF
SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY
PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.  ANY HOLDER’S
OBLIGATIONS TO CONTRIBUTE AS PROVIDED IN THIS SECTION 7(E) ARE SEVERAL AND NOT
JOINT.


 

The obligations of the Company and the Holders in this Section 7 are in addition
to any other liability which the Company or the Holders, as the case may be, may
otherwise have.

 


8.                                       RULES 144 AND 144A.  THE COMPANY SHALL
USE ITS REASONABLE BEST EFFORTS TO FILE THE REPORTS REQUIRED TO BE FILED BY IT
UNDER THE SECURITIES ACT AND THE EXCHANGE ACT IN A TIMELY MANNER AND, IF AT ANY
TIME THE COMPANY IS NOT REQUIRED TO FILE SUCH REPORTS, IT WILL, UPON THE WRITTEN
REQUEST OF ANY HOLDER, MAKE PUBLICLY AVAILABLE OTHER INFORMATION SO LONG AS
NECESSARY TO PERMIT SALES OF SUCH HOLDER’S SECURITIES PURSUANT TO RULES 144 AND
144A.  THE COMPANY COVENANTS THAT IT WILL TAKE SUCH FURTHER ACTION AS ANY HOLDER
MAY REASONABLY REQUEST, ALL TO THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE
SUCH HOLDER TO SELL REGISTRABLE SECURITIES WITHOUT REGISTRATION UNDER THE
SECURITIES ACT WITHIN THE LIMITATION OF THE EXEMPTIONS PROVIDED BY RULES 144 AND
144A (INCLUDING, WITHOUT LIMITATION, THE REQUIREMENTS OF RULE 144A(D)(4)).  UPON
THE WRITTEN REQUEST OF ANY HOLDER, THE COMPANY SHALL DELIVER TO SUCH HOLDER A
WRITTEN STATEMENT AS TO WHETHER IT HAS COMPLIED WITH SUCH REQUIREMENTS. 
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 8 SHALL BE DEEMED TO
REQUIRE THE COMPANY TO REGISTER ANY OF ITS SECURITIES PURSUANT TO THE EXCHANGE
ACT.


 


9.                                       UNDERWRITTEN REGISTRATIONS.  IF ANY OF
THE REGISTRABLE SECURITIES COVERED BY ANY SHELF REGISTRATION STATEMENT ARE TO BE
SOLD IN AN UNDERWRITTEN OFFERING, THE INVESTMENT BANKER OR INVESTMENT BANKERS
AND MANAGER OR MANAGERS THAT WILL ADMINISTER THE OFFERING WILL BE SELECTED BY
THE HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF SUCH REGISTRABLE
SECURITIES INCLUDED IN SUCH OFFERING, SUBJECT TO THE CONSENT OF THE COMPANY
(WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), AND SUCH HOLDERS SHALL BE
RESPONSIBLE FOR ALL UNDERWRITING COMMISSIONS AND DISCOUNTS IN CONNECTION
THEREWITH.

 

12

--------------------------------------------------------------------------------


 


10.                                 MISCELLANEOUS.


 


(A)                                  AMENDMENTS AND WAIVERS.  THE PROVISIONS OF
THIS AGREEMENT, INCLUDING THE PROVISIONS OF THIS SENTENCE, MAY NOT BE AMENDED,
MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM THE
PROVISIONS HEREOF MAY NOT BE GIVEN, UNLESS THE COMPANY HAS OBTAINED THE WRITTEN
CONSENT OF HOLDERS OF A MAJORITY OF THE THEN OUTSTANDING UNDERLYING COMMON STOCK
CONSTITUTING REGISTRABLE SECURITIES (WITH HOLDERS OF NOTES DEEMED TO BE THE
HOLDERS, FOR PURPOSES OF THIS SECTION 10(A), OF THE NUMBER OF OUTSTANDING SHARES
OF UNDERLYING COMMON STOCK INTO WHICH SUCH NOTES ARE OR WOULD BE CONVERTIBLE AS
OF THE DATE ON WHICH SUCH CONSENT IS REQUESTED).  NOTWITHSTANDING THE FOREGOING,
A WAIVER OR CONSENT TO DEPART FROM THE PROVISIONS HEREOF WITH RESPECT TO A
MATTER THAT RELATES EXCLUSIVELY TO THE RIGHTS OF HOLDERS WHOSE SECURITIES ARE
BEING SOLD PURSUANT TO A REGISTRATION STATEMENT AND THAT DOES NOT DIRECTLY OR
INDIRECTLY AFFECT THE RIGHTS OF OTHER HOLDERS MAY BE GIVEN BY HOLDERS OF AT
LEAST A MAJORITY OF THE REGISTRABLE SECURITIES BEING SOLD BY SUCH HOLDERS
PURSUANT TO SUCH REGISTRATION STATEMENT; PROVIDED THAT THE PROVISIONS OF THIS
SENTENCE MAY NOT BE AMENDED, MODIFIED OR SUPPLEMENTED EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF THE IMMEDIATELY PRECEDING SENTENCE, AND PROVIDED FURTHER THAT
NO MODIFICATION MAY CHANGE THE PROVISIONS RELATING TO THE PAYMENT OF ADDITIONAL
INTEREST WITHOUT THE CONSENT OF EACH HOLDER OF REGISTRABLE SECURITIES. 
NOTWITHSTANDING THE FOREGOING SENTENCE, THIS AGREEMENT MAY BE AMENDED BY WRITTEN
AGREEMENT SIGNED BY THE COMPANY AND THE INITIAL PURCHASERS, WITHOUT THE CONSENT
OF THE HOLDERS OF REGISTRABLE SECURITIES, TO CURE ANY AMBIGUITY OR TO CORRECT OR
SUPPLEMENT ANY PROVISION CONTAINED HEREIN THAT MAY BE DEFECTIVE OR INCONSISTENT
WITH ANY OTHER PROVISION CONTAINED HEREIN, OR TO MAKE SUCH OTHER PROVISIONS IN
REGARD TO MATTERS OR QUESTIONS ARISING UNDER THIS AGREEMENT THAT SHALL NOT
ADVERSELY AFFECT THE INTERESTS OF THE HOLDERS OF REGISTRABLE SECURITIES.  EACH
HOLDER OF REGISTRABLE SECURITIES OUTSTANDING AT THE TIME OF ANY SUCH AMENDMENT,
MODIFICATION, SUPPLEMENT, WAIVER OR CONSENT OR THEREAFTER SHALL BE BOUND BY ANY
SUCH AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER OR CONSENT EFFECTED PURSUANT TO
THIS SECTION 10(A).


 


(B)                                 NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR OR PERMITTED HEREUNDER SHALL BE MADE IN WRITING BY
HAND-DELIVERY, FIRST-CLASS MAIL, TELECOPIER, OR AIR COURIER GUARANTEEING
OVERNIGHT DELIVERY:


 


(I)                                     IF TO A HOLDER, AT THE MOST CURRENT
ADDRESS GIVEN BY SUCH HOLDER TO THE COMPANY IN ACCORDANCE WITH THE PROVISIONS OF
THIS SECTION 10(B), WHICH ADDRESS INITIALLY IS, WITH RESPECT TO EACH HOLDER, THE
ADDRESS OF SUCH HOLDER MAINTAINED BY THE REGISTRAR UNDER THE INDENTURE, WITH A
COPY IN LIKE MANNER TO SG COWEN & CO., LLC;


 


(II)                                  IF TO YOU, INITIALLY AT YOUR ADDRESS SET
FORTH IN THE PURCHASE AGREEMENT; AND


 


(III)                               IF TO THE COMPANY, INITIALLY AT THE ADDRESS
OF THE COMPANY SET FORTH IN THE PURCHASE AGREEMENT.


 

All such notices and communications shall be deemed to have been duly given: 
when delivered by hand, if personally delivered; one Business Day after being
delivered to a next-day air courier; five Business Days after being deposited in
the mail; and when receipt is acknowledged by the recipient’s telecopier
machine, if telecopied.

 


(C)                                  SUCCESSORS AND ASSIGNS.  ANY PERSON WHO
PURCHASES ANY REGISTRABLE SECURITIES FROM AN INITIAL PURCHASER SHALL BE DEEMED,
FOR PURPOSES OF THIS AGREEMENT, TO BE AN ASSIGNEE OF THE INITIAL PURCHASER. 
THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE SUCCESSORS
AND ASSIGNS OF EACH OF THE PARTIES AND SHALL INURE TO THE BENEFIT OF AND BE
BINDING UPON EACH HOLDER OF ANY REGISTRABLE SECURITIES, PROVIDED THAT NOTHING
HEREIN SHALL BE DEEMED TO PERMIT ANY ASSIGNMENT, TRANSFER OR OTHER DISPOSITION
OF REGISTRABLE SECURITIES IN VIOLATION OF THE TERMS OF THE PURCHASE AGREEMENT,
APPLICABLE LAW OR THE INDENTURE.  IF ANY TRANSFEREE OF ANY HOLDER SHALL ACQUIRE
REGISTRABLE SECURITIES, IN ANY MANNER, WHETHER BY OPERATION OF LAW OR OTHERWISE,
SUCH REGISTRABLE SECURITIES SHALL BE HELD SUBJECT TO ALL OF THE TERMS OF THIS
AGREEMENT, AND BY TAKING AND HOLDING SUCH REGISTRABLE SECURITIES, SUCH PERSON
SHALL BE CONCLUSIVELY DEEMED TO HAVE AGREED TO BE BOUND BY AND TO PERFORM ALL OF
THE TERMS AND PROVISIONS OF THIS AGREEMENT AND SUCH PERSON SHALL BE ENTITLED TO
RECEIVE THE BENEFITS HEREOF.


 


(D)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS (WHICH MAY BE DELIVERED IN ORIGINAL FORM
OR BY TELECOPIES) AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.

 

13

--------------------------------------------------------------------------------


 


(E)                                  HEADINGS.  THE HEADINGS IN THIS AGREEMENT
ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT
THE MEANING HEREOF.


 


(F)                                    GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


 


(G)                                 NO INCONSISTENT AGREEMENTS.  THE COMPANY HAS
NOT AND SHALL NOT, ON OR AFTER THE DATE OF THIS AGREEMENT, ENTER INTO ANY
AGREEMENT THAT IS INCONSISTENT WITH THE RIGHTS GRANTED TO THE HOLDERS IN THIS
AGREEMENT OR OTHERWISE CONFLICTS WITH THE PROVISIONS HEREOF.  THE COMPANY HAS
NOT PREVIOUSLY ENTERED INTO ANY AGREEMENT WHICH REMAINS IN EFFECT GRANTING ANY
REGISTRATION RIGHTS WITH RESPECT TO ANY OF ITS DEBT SECURITIES TO ANY PERSON. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, WITHOUT THE WRITTEN CONSENT OF
THE HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE THEN OUTSTANDING
REGISTRABLE SECURITIES, THE COMPANY SHALL NOT GRANT TO ANY PERSON THE RIGHT TO
REQUEST THE COMPANY TO REGISTER ANY DEBT SECURITIES OF THE COMPANY UNDER THE
SECURITIES ACT UNLESS THE RIGHTS SO GRANTED ARE NOT IN CONFLICT OR INCONSISTENT
WITH THE PROVISIONS OF THIS AGREEMENT.


 


(H)                                 NO PIGGYBACK ON REGISTRATIONS.  NEITHER THE
COMPANY, NOR ANY OF ITS SECURITY HOLDERS (OTHER THAN THE HOLDERS OF REGISTRABLE
SECURITIES IN SUCH CAPACITY) SHALL HAVE THE RIGHT TO INCLUDE ANY SECURITIES OF
THE COMPANY IN ANY SHELF REGISTRATION STATEMENT OTHER THAN REGISTRABLE
SECURITIES.


 


(I)                                     SEVERABILITY.  THE REMEDIES PROVIDED
HEREIN ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.  IF ANY
TERM, PROVISION, COVENANT OR RESTRICTION OF THIS AGREEMENT IS HELD BY A COURT OF
COMPETENT JURISDICTION TO BE INVALID, ILLEGAL, VOID OR UNENFORCEABLE, THE
REMAINDER OF THE TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS SET FORTH HEREIN
SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED
OR INVALIDATED, AND THE PARTIES HERETO SHALL USE THEIR REASONABLE EFFORTS TO
FIND AND EMPLOY AN ALTERNATIVE MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE
SAME RESULT AS THAT CONTEMPLATED BY SUCH TERM, PROVISION, COVENANT OR
RESTRICTION.  IT IS HEREBY STIPULATED AND DECLARED TO BE THE INTENTION OF THE
PARTIES THAT THEY WOULD HAVE EXECUTED THE REMAINING TERMS, PROVISIONS, COVENANTS
AND RESTRICTIONS WITHOUT INCLUDING ANY OF SUCH THAT MAY BE HEREAFTER DECLARED
INVALID, ILLEGAL, VOID OR UNENFORCEABLE.


 


(J)                                     REMEDIES.  IN THE EVENT OF A BREACH BY
THE COMPANY, OR BY ANY HOLDER OF ANY OF THEIR OBLIGATIONS UNDER THIS AGREEMENT,
EACH HOLDER OR THE COMPANY, AS THE CASE MAY BE, IN ADDITION TO BEING ENTITLED TO
EXERCISE ALL RIGHTS GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES (OTHER THAN
THE RECOVERY OF DAMAGES FOR A BREACH BY THE COMPANY OF ITS OBLIGATIONS UNDER
SECTION 2 OR 4 HEREOF FOR WHICH THE ADDITIONAL INTEREST DESCRIBED IN SECTION 3
HEREOF SHALL BE THE SOLE AND EXCLUSIVE MONETARY REMEDY), WILL BE ENTITLED TO
SPECIFIC PERFORMANCE OF ITS RIGHTS UNDER THIS AGREEMENT.  THE COMPANY AND EACH
HOLDER OF REGISTRABLE SECURITIES AGREE THAT MONETARY DAMAGES WOULD NOT BE
ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF A BREACH BY IT OF ANY
OF THE PROVISIONS OF THIS AGREEMENT AND HEREBY FURTHER AGREE THAT, IN THE EVENT
OF ANY ACTION FOR SPECIFIC PERFORMANCE IN RESPECT OF SUCH BREACH, IT SHALL WAIVE
THE DEFENSE THAT A REMEDY AT LAW WOULD BE ADEQUATE.


 


(K)                                  APPROVAL OF HOLDERS.  WHENEVER THE CONSENT
OR APPROVAL OF HOLDERS OF A SPECIFIED PERCENTAGE OF REGISTRABLE SECURITIES IS
REQUIRED HEREUNDER, REGISTRABLE SECURITIES HELD BY THE COMPANY OR ITS AFFILIATES
(AS SUCH TERM IS DEFINED IN RULE 405 UNDER THE SECURITIES ACT) (OTHER THAN THE
INITIAL PURCHASERS OR SUBSEQUENT HOLDERS IF SUCH SUBSEQUENT HOLDERS ARE DEEMED
TO BE SUCH AFFILIATES SOLELY BY REASON OF THEIR HOLDINGS OF SUCH REGISTRABLE
SECURITIES) SHALL NOT BE COUNTED IN DETERMINING WHETHER SUCH CONSENT OR APPROVAL
WAS GIVEN BY THE HOLDERS OF SUCH REQUIRED PERCENTAGE.


 


(L)                                     ENTIRE AGREEMENT.  THIS AGREEMENT IS
INTENDED BY THE PARTIES AS A FINAL EXPRESSION OF THEIR AGREEMENT AND IS INTENDED
TO BE A COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT AND UNDERSTANDING OF
THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN AND THE
REGISTRATION RIGHTS GRANTED BY THE COMPANY WITH RESPECT TO THE REGISTRABLE
SECURITIES.  EXCEPT AS PROVIDED IN THE PURCHASE AGREEMENT, THERE ARE NO
RESTRICTIONS, PROMISES, WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH
OR REFERRED TO HEREIN, WITH RESPECT TO THE REGISTRATION RIGHTS GRANTED BY THE
COMPANY WITH RESPECT TO THE REGISTRABLE SECURITIES.  THIS AGREEMENT SUPERSEDES
ALL PRIOR AGREEMENTS AND UNDERTAKINGS AMONG THE PARTIES WITH RESPECT TO SUCH
REGISTRATION RIGHTS.  NO PARTY HERETO SHALL HAVE ANY RIGHTS, DUTIES OR
OBLIGATIONS OTHER THAN THOSE SPECIFICALLY SET FORTH IN THIS AGREEMENT.

 

14

--------------------------------------------------------------------------------


 


(M)                               TERMINATION.  THIS AGREEMENT AND THE
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL TERMINATE UPON THE END OF THE
EFFECTIVENESS PERIOD, EXCEPT FOR ANY LIABILITIES OR OBLIGATIONS UNDER SECTION 6
OR 7 HEREOF AND THE OBLIGATIONS TO MAKE PAYMENTS OF AND PROVIDE FOR ADDITIONAL
INTEREST UNDER SECTION 3 HEREOF TO THE EXTENT SUCH ADDITIONAL INTEREST ACCRUES
PRIOR TO THE END OF THE EFFECTIVENESS PERIOD, EACH OF WHICH SHALL REMAIN IN
EFFECT IN ACCORDANCE WITH ITS TERMS.


 

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the agreement among the
Company and you.

 

 

 

Very truly yours,

 

 

 

EPIX MEDICAL, INC.

 

 

 

By:

/s/ Peyton J. Marshall

 

 

Name:  Peyton J. Marshall

 

 

Title:    CFO

 

Accepted as of
the date first above written:

 

SG COWEN & CO., LLC
NEEDHAM & COMPANY, INC.
WELLS FARGO SECURITIES, LLC
WR HAMBRECHT + CO. LLC
As representatives of the Initial Purchasers

 

By:

SG COWEN & CO., LLC

 

 

/s/ John Mosler

 

Name:  John Mosler

Title:    MD

 

 

Registration Rights Agreement Signature Page

 

--------------------------------------------------------------------------------